    Case: 1:18-cv-07407 Document #: 40 Filed: 08/13/19 Page 1 of 12 PageID #:190




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

KARICE GOSS, individually and on              )
behalf of all others similarly situated,      )
                                              )
                Plaintiff,                    )
                                              )       Civil Action No. 18-cv-07407
                v.                            )
                                              )       Hon. Judge Gary Feinerman
GARY A. SMILEY, ATTORNEY AT                   )
LAW,                                          )
                                              )
                Defendant.                    )

         PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO COMPEL
                              ARBITRATION

        Plaintiff, Karice Goss, individually and on behalf of others similarly situated, by and

through her attorneys, Community Lawyers, LLC., and for her Response to Defendant’s Motion

to Compel Arbitration:

                                           INTRODUCTION

        Plaintiff filed her First Amended Complaint in this class action on May 13, 2019 alleging

violations of the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (“FDCPA”). (Dkt.

#25, First Amended Complaint). Plaintiff’s claims arise from a letter sent by Gary Smiley

(“Defendant”) on or around November 7, 2017. On July 16, 2019, Defendant filed a Motion to

Compel Arbitration (“Defendant’s Motion”) in the above-captioned case. (Dkt. #36).

        In his Motion, Defendant states that he was assigned Plaintiff’s AAA account for the

purpose of debt collection. (Motion, Dkt. #37, Pg. 4). Defendant first claims that the agreement is

valid and enforceable because it meets the three elements required for enforcement. Second,

Defendant claims that he is entitled to enforce the Note even though he is not a party to the

agreement. Third, Defendant argues that he is entitled to enforce the agreement as AAA’s agent.



                                                  1
    Case: 1:18-cv-07407 Document #: 40 Filed: 08/13/19 Page 2 of 12 PageID #:191




Lastly, Defendant claims that Plaintiff is equitably estopped from objecting to arbitration of her

claim.

         None of these statements actually prove that Defendant was in fact validly assigned all

rights to Plaintiffs’ respective accounts, including the right to enforce the arbitration provisions in

the agreements for debt collection purposes. As will be shown below, Plaintiff has not admitted

or conceded that Defendant was validly assigned the accounts and all rights thereunder, including

the right to enforce the arbitration provisions. Defendant has further failed to prove that valid

arbitration provisions exists, that govern Plaintiffs’ claims, or that Defendant has been assigned

the accounts and has the right to enforce the arbitration provisions. Finally, Defendant has

effectively waived his right to request arbitration by proceeding with litigation to this point in time.

Therefore, Defendant’s Motion and request to proceed with arbitration must be denied and

Plaintiff’s claims should be permitted to proceed to litigation.

                                       LEGAL STANDARD

         In order for a court to compel arbitration, the court must decide (1) whether a valid

arbitration agreement exists, and (2) whether the arbitration agreement applies to the particular

dispute. Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 452 (2003). Courts have found that, under

the Federal Arbitration Act, “district courts shall direct the parties to proceed to arbitration on

issues as to which an arbitration agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd,

470 U.S. 213, 218 (1985). Parties cannot be compelled to submit a claim to arbitration for claims

that they have not agreed to submit to arbitration. Howsam v. Dean Witter Reynolds, Inc., 537 U.S.

79, 83 (2002) (quoting Steelworkers v. Warrior & Gulf Nav. Co., 363 U.S. 574, 582 (1960)).

         In determining whether arbitration should be compelled, courts should apply state contract

law. First Options v. Kaplan, 514 U.S. 938, 944 (1995). Arbitration agreements can be “invalidated




                                                   2
       Case: 1:18-cv-07407 Document #: 40 Filed: 08/13/19 Page 3 of 12 PageID #:192




by ‘generally applicable contract defenses.’” AT&T Mobility, LLC v. Concepcion, 563 U.S. 333,

333 (2011) (quoting Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687(1996)).

                                          ARGUMENT

  I.     Plaintiffs’ Claims Are Outside the Scope of the Arbitration Provisions

         Defendant cites to Scheurer v. Fromm Family Foods LLC, 863 F.3d 748, 752 (7th Cir.

2017) to state that arbitration should be compelled if three elements are present: (1) an enforceable

written agreement to arbitrate, (2) a dispute within the scope of the arbitration agreement, and (3)

a refusal to arbitrate.” Id. Defendant’s argument fails on one crucial point. The scope of the

Agreements do not cover Plaintiff’s claims under the FDCPA. The Agreements referenced in

Defendant’s Motion include arbitration clauses intended to cover claims between AAA Checkmate

LLC (“AAA”) and the respective consumer. In fact, it appears from the agreement that the

arbitration clauses were intended to cover disputes regarding the manner in which the accounts

would be handled by the consumer and AAA, respectively, as creditors. The agreement states that

“claim” means any dispute, claim or controversy between “you and us.” (See Defendant’s Exhibit

1, p. 3.) Thus, any claim that would be subject to arbitration could be brought by either creditor,

or the consumer, against the other.

         Plaintiff’s claim is not one that could be brought against the original creditor, AAA,

because the respective creditors are not debt collectors as defined by the FDCPA. Plaintiff’s claims

arise under the FDCPA, which provides the definition of a creditor, such as Creditor, as:

         . . . any person who offers or extends credit creating a debt or to whom the
         debt is owed, but such term does not include any person to the extent that he
         receives an assignment or transfer of a debt in default solely for the purpose
         of facilitating collection of such debt for another.

         15 U.S.C. § 1692a(4).




                                                 3
    Case: 1:18-cv-07407 Document #: 40 Filed: 08/13/19 Page 4 of 12 PageID #:193




Distinct from its definition of a “creditor,” the FDCPA further provides a definition of a “debt

collector,” such as Defendant, as:

         . . . any person who uses any instrumentality of interstate commerce or the
         mails in any business the principal purpose of which is the collection of any
         debts, or who regularly collects or attempts to collect, directly or indirectly,
         debts owed or due or asserted to be owed or due another.

         15 U.S.C. § 1692a(6).

The FDCPA only regulates conduct of “debt collectors,” and distinguishes “debt collectors” from

“creditors.” Ruth v. Triumph P’ships, 577 F. 3d 790, 796 (7th Cir. 2009). Thus, a claim under the

FDCPA could only be brought against a debt collector, and not against a creditor, thereby falling

outside the scope of an arbitration agreement with a creditor, as a consumer’s FDCPA claims “are

not even the type that could be asserted in defense against a creditor suing on a breach of the

cardholder agreement.” Fox v. Nationwide Credit, 2010 WL 3420172, at *6 (N.D. Ill. Aug. 25,

2010).

         Here, as in Fox, Plaintiffs’ claims are not based on the terms of the contract between

Plaintiff and AAA. This claim is based on Defendant’s violation of the FDCPA because the letter

he sent stated that late charges could be added to the debt, despite his lack of authority to do so.

Plaintiff’s use of the acceleration provision merely demonstrates this violation, but it is not the

basis of the claim. The core of the case is Defendant’s letter to Plaintiff. This is not the kind of

claim that could have been brought against AAA. Fox, 2010 WL 3420172, at *6. See also Koval

v. Fin. Corp. of America, No. 16-cv-4093 (NDIL) (finding plaintiff’s claim beyond the scope of

the arbitration agreement because the agreement was “obviously intended” to cover disputes

between plaintiff and original creditor, and plaintiff’s claim was based on defendant’s imposition

of a fee unrelated to services provided by original creditor). Similar to the claims in Koval,

Plaintiff’s FDCPA claims do not fall within the scope of the arbitration provisions of the



                                                 4
       Case: 1:18-cv-07407 Document #: 40 Filed: 08/13/19 Page 5 of 12 PageID #:194




Agreements, and as such, Defendant cannot enforce the arbitration provisions to compel Plaintiff

to arbitrate her claims. See also Cadiz v. Receivables Performance Mgmt. LLC, Case No. 17-cv-

2133 (N.D. Ill.) (Order, Dkt. #16, pp. 3-4) (finding that defendant was unable to establish the

necessary burden that an arbitration clause was intended to encompass claims against assignees

that could not have been brought against the original parties). Defendants’ motion to compel

arbitration should be denied.

 II.     Defendant Has Not Proven He Has the Right to Enforce the Arbitration Provision.

         Defendant seeks to enforce the arbitration agreement because he is entitled as AAA’s

agent. In his argument, Defendant cites to two Illinois cases to show that it is AAA’s agent: Ervin

v. Nokia, Inc., 349 Ill. App. 3d 508, 512, 812 N.E.2d 534, 539 (2004) and Lydon v. Eagle Food

Ctrs., 397 Ill.App. 3d 90, 93, (Motion, Dkt. #37, p. ) Defendant misapplies its cases to the situation

at hand. In Lydon v. Eagle Food Ctrs., the appellate court of Illinois stated that the law of principal

and agent applies to an attorney client relationship. Id. at 93. The following is the quote in full

context. The courts define in more detail how agency works as it pertains to attorney-client

relationships.

         To act for a client, an attorney must have either actual or apparent authority to do so. Lydon,
         quoting Granite Properties, 220 Ill. App. 3d at 713. If the agency relationship is so clear
         as to be undisputed, the issue may be decided as a matter of law. Id., quoting Athanas v.
         City of Lake Forest, 276 Ill. App. 3d 48, 54, 657 N.E.2d 1031, 212 Ill. Dec. 686 (1995).
         Normally, however, whether an agency relationship exists is a question for the trier of fact.
         Id., quoting Granite Properties, 220 Ill. App. 3d at 714. "The words and conduct of the
         alleged principal, not the alleged agent," create an agency relationship. Id., quoting First
         American Title Insurance Co. v. TCF Bank, 286 Ill. App. 3d 268, 274, 222 Ill. Dec. 39, 676
         N.E.2d 1003 (1997). The party asserting the existence of an agency relationship must prove
         it by a preponderance of the evidence. Id. quoting Granite Properties, 220 Ill. App. 3d at
         714.

Lydon v. Eagle Food Centers, Inc., 297 Ill. App. 3d at 93.




                                                   5
    Case: 1:18-cv-07407 Document #: 40 Filed: 08/13/19 Page 6 of 12 PageID #:195




       Whether there is a proper agency relationship is determined by the trier of fact: the court.

Defendant argues his claim further by providing this Court with various declarations, including

one from Defendant himself stating that there was a relationship between AAA and Defendant that

allowed for Defendant to act on the arbitration agreement on AAA’s behalf. See Defendants

Exhibit A, Declaration of Teresa Ramirez; See Exhibit B, Declaration of Alexis Zavala; See

Exhibit C, Declaration of Stacie E. Barhost; See Exhibit D, Declaration of Gary Smiley. Only one

declaration aside from Defendant’s, that of Teresa Ramirez, speaks to Defendant’s relationship as

AAA’s attorney from the perspective of AAA. See Defendants Exhibit A, Declaration of Teresa

Ramirez. However, nowhere in the promissory note does it state that Defendant’s agents would

be allowed to enforce the agreement against Plaintiff. Even if the declarations are to be construed

as proof of Defendant’s agency relationship with AAA, this Court should find similarly to Taylor

v. Advanced Call Ctr. Techs., LLC, 2017 U.S. Dist. LEXIS where the Court denied the defendant’s

motion to compel arbitration because, based on the state’s law, an agency relationship does not

generally give the agent the authority to enforce a contractual term for the agent’s own benefit.

       Illinois law is comparable. Peach v. CIM Ins. Corp., 352 Ill. App. 3d 691, 696, 287 Ill.

Dec. 701, 706 816 N.E.2d 668, 673 (2004) (refusing to extend arbitration option to defendant

because an arbitration clause cannot generally be invoked by a nonsignatory.) This Court further

clarified that, "a non-signatory may invoke the agreement when, under agency or related

principles, the relationship between the signatory and nonsignatory defendants is sufficiently close

that only by permitting the nonsignatory to invoke arbitration may evisceration of the underlying

arbitration agreement between the signatories be avoided." Griffis v. Wells Fargo Advisors, LLC,

2014 U.S. Dist. LEXIS 90688, at *15-16 (N.D. Ill. July 3, 2014) The defendants in Griffis prevailed

because Wells Fargo made material representations through its agent, the defendant. Id. at *15.




                                                 6
    Case: 1:18-cv-07407 Document #: 40 Filed: 08/13/19 Page 7 of 12 PageID #:196




       The claims against Wells Fargo and the agent were identical and the court found that was

enough to establish a close enough relationship for the defendants to compel arbitration. There is

no such similarity here. AAA is not a party to this suit and it was obvious that AAA was not

speaking through Defendant when the letter contradicted the contract that Plaintiff signed with

AAA. Additionally, the plaintiff in Griffis signed an arbitration agreement that stated that he

agreed to arbitrate with not just Wells Fargo, but between him and “any other person.” Griffis,

2014 U.S. Dist. LEXIS 90688 at *15. The arbitration agreement here is not as broad. It only applies

to Plaintiff and the Lender. See Defendant’s Exhibit 1. In fact, “us” is defined as the lender. See

Exhibit 1, page 1. Defendant does not qualify under the “us” definition and this claim is not based

on the agreement between Plaintiff and AAA. He is not an employee within AAA nor is he an

individual who owns or manages a part of the company as evidenced by his own website. 1The

arbitration agreement also does not mention agents, which Defendant defined himself as per his

Motion. (Motion, Dkt. #37, p. 5).

       Defendant also states that Plaintiff is equitably estopped from invoking the acceleration

provision while denying Defendant the right to invoke the arbitration portion of the Note.

Defendant cites to Hughes Masonry Co. v. Greater Clark Cnty. Sch. Bldg. Corp. 659 F.2d 836,

838–39 (7th Cir. 1981) to state that “it is ‘manifestly inequitable’ to allow a party to rely on the

terms of a contract for the basis of her claims against a non-party to the contract and at the same

time argue that a non-party does not have the right to demand arbitration pursuant to a contract’s

arbitration clause.” This is not the case here. Hughes as well as the other cases to which Defendant

cites, Paragon Micro, Inc. v. Bundy, 22 F. Supp. 3d 880, 889–90 (N.D. Ill. 2014); Modern Space


1
 The following link contains Defendant’s business contact information. It is clear that he owns
his own firm. http://www.lincolnsquare.org/list/member/gary-a-smiley-attorney-at-law-chicago-
103


                                                 7
       Case: 1:18-cv-07407 Document #: 40 Filed: 08/13/19 Page 8 of 12 PageID #:197




Design & Decoration (Shanghai) Co. v. Lynch, No. 13 C 4329, 2014 WL 4897322, at *5 (N.D.

Ill. Sept. 29, 2014), involve breach of contract matter upon which the plaintiffs based their claims.

Scheurer v. Fromm Family Foods LLC, 863 F.3d 748, 754 (7th Cir. 2017) is more analogous to

Plaintiff’s case. The plaintiff in Scheurer based her claim on federal employment discrimination

laws and did not rely on the contract itself. Id. In fact, the Scheurer case was not a contract dispute

at all. Id. Like Scheurer, the present case is not a breach of contract matter; it is a case involving a

violation of the FDCPA. The acceleration provision is merely evidence that shows how Defendant

violated the FDCPA, by attempting to charge late fees that he was not entitled to apply. The threat

to apply late fees and charges to an alleged debt when a debt collector has no legal basis for doing

so is a violation of §§1692e, 1692e(5), 1692e(10) and 1692f. Defendant violated the FDCPA when

it sent a letter to Plaintiff that stated that additional fees may be applied to the original amount of

the debt. These are amounts to which it is not entitled to on the basis of the acceleration agreement.

It is for this reason that Defendant is liable under the FDCPA.

III.     Even If Defendants Can Enforce the Arbitration Provision in the Cardmember
         Agreements, Defendants Have Waived Their Right to Compel Arbitration.

         Defendant waived his right to compel arbitration when he elected to proceed in a judicial

forum in an attempt to collect the alleged debt from Plaintiff. Defendant cites to Halim v. Great

Gatsby’s Auction Gallery, Inc., 516 F.3d 557 (7th Cir. 2008) to state that mere motion to dismiss

does not warrant waiver of arbitration. Id. at 562 (quoting Sharif v. Wellness Int'l Network, Ltd.,

376 F.3d 720, 726 (7th Cir. 2004). One must look closely to see the court’s reasoning in Halim.

First, the court looked to the defendant’s filing a response within six weeks of the initial filing of

the complaint as a key factor leading to the court’s decision to deny the waiver argument.

Defendant here has failed act with such expedition. Instead Defendant waited until after a default

judgment was entered to file a motion to vacate, five months after the initial complaint was filed.



                                                   8
    Case: 1:18-cv-07407 Document #: 40 Filed: 08/13/19 Page 9 of 12 PageID #:198




Defendant then filed a motion to dismiss for failure to state a claim. After Plaintiff filed an

Amended Complaint, Defendant filed a motion for extension of time to file an answer and filed a

second motion for extension shortly thereafter. Defendant then filed a third motion for extension

of time to file an answer with the court. It wasn’t until nine months after Plaintiff filed her initial

Complaint that Defendant decided to attempt to compel arbitration. Defendant cannot proceed with

the litigation process, then attempt to compel arbitration once he conveniently remembers that it

is an option.

       Courts may refuse to enforce arbitration agreements on a number of grounds, including

waiver of the right to arbitrate. St. Mary’s Med. Ctr. of Evansville, Inc. v. Disco Aluminum Prods.,

Co., Inc., 969 F.2d 585, 587 (7th Cir. 1992). A waiver can be express or inferred, and whether a

party waived its right to arbitrate is determined on a case-by-case basis as no “rigid rule” exists as

to what constitutes waiver. Id. The Seventh Circuit has held that “an election to proceed before a

nonarbitral tribunal for the resolution of a contractual dispute is a presumptive waiver of the right

to arbitrate.” Cabintree of Wisconsin, Inc. v. Kraftmaid Cabinetry, Inc., 50 F.3d 388, 390 (7th Cir.

1995). The essential question is whether, under the totality of the circumstances, the party acted

inconsistently with the right to arbitrate. Dickinson v. Heinold Securities, Inc., 661 F.2d 638, 64

(7th Cir. 1981).

       Defendant could have elected to have the dispute resolved by arbitration pursuant to the

arbitration provision in the contact long before now. Instead, Defendant waited until Plaintiff filed

a motion to enter default judgment to vacate said judgment. (Dkt. #18). Defendant then chose to

file a motion to dismiss for failure to state a claim (Dkt. #21). Next, Defendant filed several

extensions of time (Dkt. #27; Dkt. #30; Dkt. #33) before finally filing a motion to compel where

he first mentions the arbitration provision. Said provision existed in the beginning of this suit and




                                                  9
   Case: 1:18-cv-07407 Document #: 40 Filed: 08/13/19 Page 10 of 12 PageID #:199




could have asserted it where he chose to file a motion to dismiss. Defendant should not be

permitted to pick and choose whether to enforce the arbitration agreement whenever it is to his

benefit.

        Based on the law that Plaintiff cited above, Defendant acted inconsistently with the right

to arbitrate. See Dkt. #27; Dkt. #30; Dkt. #33. See also Cabintree of Wisconsin, Inc. v. Kraftmaid

Cabinetry, Inc., 50 F.3d 388, 390 (7th Cir. 1995); St. Mary’s Med. Ctr. of Evansville, Inc. v. Disco

Aluminum Prods., Co., Inc., 969 F.2d 585, 587 (7th Cir. 1992). Aside from bringing the instant

motion to compel nine months after the filing of this case, he opted to proceed before a nonarbitral

tribunal for the resolution of dispute and therefore Defendant has implicitly waived his right to

compel arbitration.

        Other courts have reached similar conclusions, finding that a party acts inconsistently with

its right to arbitrate if the party “[s]ubstantially invoke[s] the litigation machinery before asserting

its arbitration right.” Lewallen v. Green Tree Servicing, L.L.C., 487 F.3d 1085, 1090 (8th Cir.

2007) (citing Ritzel Communications v. Mid-Am. Cellular Tel. Co., 989 F.2d 966, 969 (8th Cir.

1993)) (internal quotation marks omitted). A party substantially “invokes the litigation machinery

when, for example, it files a lawsuit on arbitrable claims … or fails to move to compel arbitration

and stay litigation in a timely manner.” Lewallen, 487 F.3d at 1090. Defendant in Lewallen sought

to compel arbitration after a lawsuit had been filed against it by the consumer. Id. at 1090-91.

Plaintiff, however, argued that the court should consider defendant’s conduct from the time it filed

its proof of claim against plaintiff’s bankruptcy claim and participated in the bankruptcy matter.

Id. at 1091-92. The court ultimately held that defendant had waived its right to arbitrate. Id. at

1094. Just as the Lewallen court considered defendant’s conduct dating back to when it initially

asserted claims against the consumer, this Court should consider all of the circumstances going




                                                  10
   Case: 1:18-cv-07407 Document #: 40 Filed: 08/13/19 Page 11 of 12 PageID #:200




back to November 7, 2018 when Plaintiff initially filed this claim and find that Defendant here

have similarly waived his right to arbitrate the instant claim.

IV.    Plaintiff’s Exclusion of the Second Page of Exhibit C.

       Honorable Judge Feinerman in his Minute Entry (Dkt. #39) requested that Plaintiff answer

why the second page of the Consumer Loan Agreement was not included in her Exhibit C. The

reason for this exclusion is merely because the evidence upon which this Complaint relies is the

acceleration provision of the agreement. Plaintiff included only that page because it was the only

page relevant to Plaintiff’s case.

                                          CONCLUSION

       WHEREFORE, Plaintiff, Karice Goss, individually and on behalf of others similarly

situated, respectfully requests that this Court deny Defendant’s Motion to Compel Arbitration for

the reasons stated above and permit her claims to proceed in litigation.




                                                      Respectfully submitted,


                                                      s/ Celetha Chatman
                                                      Celetha Chatman


Celetha Chatman
Michael Wood
Community Lawyers, LLC
20 North Clark Street, Suite 3100
Chicago, IL 60602
Ph: (312) 757-1880
Fx: (312) 265-3227
cchatman@communitylawyersgroup.com
mwood@communitylawyersgroup.com




                                                 11
   Case: 1:18-cv-07407 Document #: 40 Filed: 08/13/19 Page 12 of 12 PageID #:201




                                 CERTIFICATE OF SERVICE

        I, Celetha C. Chatman, an attorney, hereby certify that on August 13, 2019, I electronically

filed the foregoing document using the CM/ECF system, which will send notification of such filing

to all attorneys of record.

Dated: August 13, 2019                                                     Respectfully submitted,


                                                                    By:     /s/ Celetha C. Chatman




                                                12
